11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

AmWins Specialty Auto, Inc.,                  * From the County Court at Law
                                               of Ector County,
                                               Trial Court No. CC-26,689.

Vs. No. 11-17-00239-CV                        * March 29, 2019

Eduardo Cabral,                               * Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Willson, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed. The
costs incurred by reason of this appeal are taxed against AmWins Specialty
Auto, Inc.